                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHELLE OGDEN, as Personal
Representative of the Estate of Zachari
Johnson,;                                                 4:16CV3193

                  Plaintiff,
                                                            ORDER
      vs.

UNITED STATES OF AMERICA, et. al;

                  Defendants.


      IT IS ORDERED:

      1)    The parties' joint motion to stay pending mediation, (Filing No. 36), is
            granted.

      2)    Pending completion of the mediation and further order of the court,
            all activity in this case (including unexpired case progression
            deadlines, responses to discovery and motions, and any status and
            pretrial conferences, and the trial setting) is stayed.

      3)    The Clerk shall bring this file to the attention of the undersigned
            magistrate judge after April 1, 2019 or when notified that the
            mediation has been completed, whichever first occurs.

      Dated this 10th day of January, 2019.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
